DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2018/0249519 by Hanes in view of U.S. PG Pub. No. 2012/0159472 by Hong et al. and further view of U.S. PG Pub. No. 2018/0063284 by Doar et al.
As to Claim 1, Hanes teaches a method comprising: 
detecting, by a first device [Hanes, Para 26, Computing device 300], a second device [Hanes, Para 26, Peripheral device 302] sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 
determining, based at least in part upon the code, a type of the second device [Hanes, Para 32, Peripheral application query engine 312 of computing device 300 determines identification information such as vendor identifier and/or product identifier, hence determining type of second device]; and

Hanes teaches a method that comprises pairing, by the first device, with the second device via the wireless channel as disclosed in Para 28 and Para 25, however, does not explicitly teach that the method comprises causing a version of an application to be displayed on the first device subsequent to pairing the first device with the second device via the wireless channel.
In analogous art, Hong provides for a method that comprises causing a version of an application to be displayed on the first device [Mobile terminal] subsequent to pairing the first device with the second device [Sharing terminal] [The sharing terminal and the mobile terminal share an application with each other after the pairing and a display unit is configured to display an indicator for distinguishing the application that is shared between the mobile terminal and the sharing, see Abstract, Para 19 and Para 98] via the wireless channel [Wireless communication using wireless communication unit 110].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the pairing step of Hanes to cause a version of an application to be displayed on the first device subsequent to pairing the first device with the second device via the wireless channel, as taught by Hong, in order to improve sharing software applications among a plurality of mobile terminals [see Para 8-9 of Hong].
The combination of Hanes and Hong teaches a method that comprises causing a version of an application to be displayed on a first device subsequent to pairing the first device with a 
In analogous art, Doar provides for a method for causing a lightweight version of an application to be displayed on the first device, the lightweight version including a subset of functionality of a full version of the application [Doar, Fig. 1 and Para 16-17, The transport client 126 of device 100 begins downloading a minimal subset of files 114 of the application and mounting/installing them on the device to make the application available to the user], and causing the full version of the application to be downloaded to the first device while the lightweight version of the application is displayed on the first device [Doar, Para 13, Once the minimal subset of files are mounted, the user may begin using the application, while a background process is started to download the remaining files to the device ( e.g. by adding the remaining files in a download queue to be downloaded sequentially)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the causing step of Hong such that a lightweight version of an application is displayed on the first device, the lightweight version including a subset of functionality of a full version of the application, and the full version of the application is downloaded to the first device while the lightweight version of the application is displayed on the first device, as taught by Doar, in order to improve efficiency and robustness of remotely managing applications such as installing them on user devices as well as removing them from user devices [see Para 5 of Doar].
Claim 2, the combination of Hanes, Hong and Doar teaches the method of claim 1, further comprising: 
causing an interface for the lightweight version to be displayed as a modal over an interface for an application executing on the first device [Doar, Para 31, Once all of the files in the minimal subset have been downloaded, the transport client 204 mounts the virtual disk (including the minimal subset) on the endpoint computing device 208 to make the application executable and ready for use by the user].
As to Claim 3, the combination of Hanes, Hong and Doar teaches the method of claim 1, further comprising: 
determining a user account to be associated with the second device, enabling the second device to utilize functionality of the full version of the application executing on the first device [Hanes, Para 31-32, The pairing engine 310 queries the approved device database 322 based at least in part on the vendor identifier and the product identifier to determine whether the peripheral device 302 is approved for pairing, hence the user being associated with the second device].
As to Claim 4, the combination of Hanes, Hong and Doar teaches the method of claim 1, 
wherein the first device is a smartphone and the second device is a wearable computing device [Hanes, Para 17, The computing device includes a personal computer, a portable electronic device such as a smart phone, a tablet, a laptop, and a wearable device].
As to Claim 5, the combination of Hanes, Hong and Doar teaches the method of claim 1, further comprising: 

receiving, from the user, permission to connect the first device and the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302].
As to Claim 7, Hanes teaches a method, comprising: 
detecting, by a first device [Hanes, Para 26, Computing device 300], a second device [Hanes, Para 26, Peripheral device 302]  sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 
receiving, from a user of the first device, authorization to connect to the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302]; 
pairing, by the first device, with the second device, via the wireless channel [Hanes, Para 28, The computing device 300 proceeds with pairing with the peripheral device 302 responsive 
determining, based at least in part on the second device, an application for execution on the first device, the application providing one or more features associated with the second device [Hanes, Para 16, The computing device dynamically retrieves and executes a peripheral application corresponding to the peripheral device]. 
Hanes teaches a method that comprises pairing, by the first device, with the second device via the wireless channel as disclosed in Para 28 and Para 25, however, does not explicitly teach that the method comprises subsequent to pairing the first device with the second device, receiving, from a server, a version of an application.
In analogous art, Hong provides for a method that comprises subsequent to pairing the first device with the second device, receiving, from a server, a version of an application [The sharing terminal and the mobile terminal share an application with each other after the pairing and a display unit is configured to display an indicator for distinguishing the application that is shared between the mobile terminal and the sharing, see Abstract, Para 19 and Para 98].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the pairing step of Hanes such that subsequent to pairing the first device with the second device, receive, from a server, a version of an application, as taught by Hong, in order to improve sharing software applications among a plurality of mobile terminals [see Para 8-9 of Hong].
The combination of Hanes and Hong teaches a method that comprises subsequent to pairing the first device with the second device, receiving, from a server, a version of an 
In analogous art, Doar provides for a method for receiving, from a server, a first version of the application, the first version of the application being a lightweight version providing a subset of functionality [Doar, Fig. 1 and Para 16-17, The transport client 126 of device 100 begins downloading a minimal subset of files 114 of the application and mounting/installing them on the device to make the application available to the user]; receiving, from the server, a second version of the application providing additional functionality than the first version; and executing, on the first device, the first version of the application while downloading the second version [Doar, Para 13, Once the minimal subset of files are mounted, the user may begin using the application, while a background process is started to download the remaining files to the device (e.g. by adding the remaining files in a download queue to be downloaded sequentially)].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the causing step of Hong to receive, from a server, a first version of the application, the first version of the application being a lightweight version providing a subset of functionality; receive, from the server, a second version of the application providing additional functionality than the first version; and execute, on the first device, the first version of the application while downloading the second version, as taught by Doar, in order to improve 
As to Claim 8, the combination of Hanes, Hong and Doar teaches the method of claim 7, further comprising: 
causing an interface for the lightweight version to be displayed as a modal over an interface for an application executing on the first device [Doar, Para 31, Once all of the files in the minimal subset have been downloaded, the transport client 204 mounts the virtual disk (including the minimal subset) on the endpoint computing device 208 to make the application executable and ready for use by the user].
As to Claim 9, the combination of Hanes, Hong and Doar teaches the method of claim 7, further comprising: 
determining a user account to be associated with the second device, enabling the second device to utilize functionality of the second version of the application executing on the first device [Hanes, Para 31-32, The pairing engine 310 queries the approved device database 322 based at least in part on the vendor identifier and the product identifier to determine whether the peripheral device 302 is approved for pairing, hence the user being associated with the second device].
As to Claim 11, the combination of Hanes, Hong and Doar teaches the method of claim 7, further comprising: 
determining the application is not installed on the first device [Doar, Para 18, The agent 120 is configured to detect whether an application has been mounted on device 100].
Claim 12, the combination of Hanes, Hong and Doar teaches the method of claim 7, further comprising: 
receiving, from the user of the first device, one or more permissions associated with the connection between the first device and the second device, the one or more permissions enabling access to specified resources of the first device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302].
As to Claim 13, the combination of Hanes, Hong and Doar teaches the method of claim 7, further comprising: 
providing, to a server, a serial number associated with the second device, the serial number being provided via the wireless channel [Hanes, Para 31-32, Pairing engine 310 generates a query from the peripheral application server 304 based at least in part on identification information associated with the peripheral device 302, wherein the identification information comprises a product identifier, hence a serial number associated with the second device]; 
receiving, from the server, provisional account information for the second device, the provisional account information based, at least in part, on the serial number and providing access to the application [Hanes, Para 31-32, Peripheral application corresponding to the peripheral device 302 is retrieved].
As to Claim 14, the combination of Hanes, Hong and Doar teaches the method of claim 7, 

As to Claim 15, the combination of Hanes, Hong and Doar teaches the method of claim 7, 
wherein the wireless channel is a Bluetooth® connection [Hanes, Para 25, Wireless communication network comprises a Bluetooth network].
As to Claim 16, Hanes teaches a system comprising: 
a first device comprising at least one processor [Hanes, Para 17, Processing resource 102 may include one processor or multiple processors] and 
a memory device [Hanes, Para 17, storage medium 104 referred to as a memory], the memory device  including instructions that, when executed by the at least one processor [Hanes, Para 19, Instructions executable by the processing resource 102 are stored on storage medium 104], cause the first device to: 
detect a second device [Hanes, Para 26, Peripheral device 302] sending a code over a wireless channel [Hanes, Para 26, Computing device 300 monitors network to detect a peripheral device 302]; 
determine, based at least in part upon the code, a type of the second device [Hanes, Para 32, Peripheral application query engine 312 of computing device 300 determines identification information such as vendor identifier and/or product identifier, hence determining type of second device]; and
pair with the second device via the wireless channel [Hanes, Para 28, The computing device 300 proceeds with pairing with the peripheral device 302 responsive to receiving the 
Hanes teaches a device that pairs with the second device via the wireless channel as disclosed in Para 28 and Para 25, however, does not explicitly teach that the method comprises causing a version of an application to be displayed on the first device subsequent to pairing the first device with the second device via the wireless channel.
In analogous art, Hong provides for a device that receives a version of an application subsequent to the first device pairing with the second device [The sharing terminal and the mobile terminal share an application with each other after the pairing and a display unit is configured to display an indicator for distinguishing the application that is shared between the mobile terminal and the sharing, see Abstract, Para 19 and Para 98].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the pairing step of Hanes to receive a version of an application subsequent to the first device pairing with the second device, as taught by Hong, in order to improve sharing software applications among a plurality of mobile terminals [see Para 8-9 of Hong].
The combination of Hanes and Hong teaches a device that receives a version of an application subsequent to the first device pairing with the second device as disclosed in Abstract, Para 19 and Para 98, however, does not explicitly teach that the device receives a lightweight version of an application, the lightweight version including a subset of functionality of a full version of the application, and receives, via a download file, the full version of the application while executing the lightweight version of the application.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the device of the system of Hong to receive a lightweight version of an application, the lightweight version including a subset of functionality of a full version of the application, and receive, via a download file, the full version of the application while executing the lightweight version of the application, as taught by Doar, in order to improve efficiency and robustness of remotely managing applications such as installing them on user devices as well as removing them from user devices.
As to Claim 17, the combination of Hanes, Hong and Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
cause an interface for the lightweight version to be displayed as a modal over an interface for an executing application [Doar, Para 31, Once all of the files in the minimal subset have been 
As to Claim 18, the combination of Hanes, Hong and Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
determine a user account to be associated with the second device, enabling the second device to utilize functionality of the full version of the application.
As to Claim 20, the combination of Hanes, Hong and Doar teaches the system of claim 16, wherein the instructions, when executed by the at least one processor, further cause the system to: 
request, from a user, authorization to allow connection to the second device [Hanes, Para 28, The computing device 300 generates a pairing prompt at the computing device for output to a user with the user interface 318]; and
receive, from the user, permission to connect to the second device [Hanes, Para 28, The user is prompted to confirm pairing with the peripheral device 302 prior to pairing of the computing device 300 and the peripheral device 302. The user may input a pairing confirmation corresponding to the pairing prompt, and responsive to receiving the pairing confirmation, the computing device 300 may proceed with pairing the computing device 300 and peripheral device 302].

Claims 6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2018/0249519 by Hanes in view of U.S. PG Pub. No. 2012/0159472 by Hong et al. and further view of U.S. PG Pub. No. 2018/0063284 by Doar et al. and U.S. Patent No. 8947239 by Park.
As to Claim 6, the combination of Hanes, Hong and Doar teaches the method of claim 1, however, 
The combination of Hanes, Hong and Doar does not explicitly teach requesting, from a user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered;  requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account.
In analogous art, Park provides for requesting, from a user of the first device, login information associated with a user account to be associated with the second device [Park, Col 10, Lines 34-45, The application installed on the computing device asks the user to login to an existing account]; receiving, from the user of the first device, an indication that the user account is not registered [Park, Col 10, Lines 34-35, The application asks the user to create a new account, hence indicating the user account is not registered]; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device [Park, Col 10, Lines 34-35 and Lines 52-54, The application asks the user to create a new account AND The application confirms at various steps with the user that the pairing should proceed, hence 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Hanes and Doar to comprise requesting, from a user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered;  requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account as taught by Park in order to improve interactions of users with the interface of electronic devices.
As to Claim 10, the combination of Hanes, Hong and Doar teaches the method of claim 7, however, 
The combination of Hanes, Hong and Doar does not explicitly teach requesting, from the user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Hanes and Doar to comprise requesting, from the user of the first device, login information associated with a user account to be associated with the second device; receiving, from the user of the first device, an indication that the user account is not registered; requesting, from the user of the first device, authorization to register a new user account to be associated with the second device; and upon receiving authorization, providing, to the user of the first device, registration information for establishing the new user account as taught by Park in order to improve interactions of users with the interface of electronic devices.
Claim 19, the combination of Hanes, Hong and Doar teaches the system of claim 16, however,
The combination of Hanes, Hong and Doar does not explicitly teach request, from a user, login information associated with a user account to be associated with the second device; receive, from the user, an indication that the user account is not registered; request, from the user, authorization to register a new user account to be associated with the second device; and upon receiving authorization, provide, to the user, registration information for establishing the new user account.
In analogous art, Park provides for request, from a user, login information associated with a user account to be associated with the second device [Park, Col 10, Lines 34-45, The application installed on the computing device asks the user to login to an existing account]; receive, from the user, an indication that the user account is not registered [Park, Col 10, Lines 34-35, The application asks the user to create a new account, hence indicating the user account is not registered]; requesting, from the user, authorization to register a new user account to be associated with the second device [Park, Col 10, Lines 34-35 and Lines 52-54, The application asks the user to create a new account AND The application confirms at various steps with the user that the pairing should proceed, hence receiving authorization]; and upon receiving authorization, providing, to the user, registration information for establishing the new user account [Park, Col 10, Lines 41-45, If there were no existing association, the system initiates and implements a pairing relationship between the proxy device and the user].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Hanes and Doar to comprise request, from a user, login .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-20, Applicant argues that Doar does not appear to disclose or suggest that the transport client downloads the minimum subset of files subsequent to pairing the computing device with the remote file server via a wireless channel. (Emphasis added). For at least this reason, Applicant respectfully submits that Doar fails to teach "causing a lightweight version of an application to be displayed on the first device subsequent to pairing the first device with the second device via the wireless
channel" as currently recited in amended claims 1, 7, and 16.
- Examiner’s Response: The Examiner agrees with the Applicant that Doar does not explicitly teach the limitation "causing a lightweight version of an application to be displayed on the first device subsequent to pairing the first device with the second device via the wireless channel".  However, Hong provides for a method that comprises causing a version of an application to be displayed on the first device [Mobile terminal] subsequent to pairing the first device with the second device [Sharing terminal] [The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646